Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-11 are pending.  
Priority
Instant application 17259467, filed 01/11/2021 claims benefit as follows:

    PNG
    media_image1.png
    59
    363
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	No IDS is present in the instant application.
Response to Restriction Requirement
	In the response received 05/02/2022, Applicant elects Group I claims 1-6  without traverse.  Applicant argues the specie election.  After reconsideration the specie election is withdrawn.
Claims 7-11 are withdrawn as not reading on an elected group.
Rejoinder will be considered once an allowable product claim is identified.

Claim Rejection –103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US-20090173693 (“the ‘693 publication”).
The ‘693 publication teaches for example monomer 4:

    PNG
    media_image2.png
    285
    262
    media_image2.png
    Greyscale

In this case, the ‘693 publication teaches: A- = Br, HG = imidazolium, R is hydrophobic tail of 10 -CH2- units attached to a polymerizable group of a diene.  In this example, the ‘693 publication teaches an ether for L.  However, the ‘693 publication states at [0046] that “[i]n an embodiment, L is an alkyl group having from 1 to about 12 carbons or an ether group having from 1 to about 6 ethers”.  This shows a group of 2 and the publication states that it is an embodiment.  Thus, with respect to the structure, one skilled in the art could at once envisage an alkyl group for L.
Using an alternative rationale to arrive at the structure, the ‘693 publication fails to explicit recite an anticipatory specie with an L group being an alkyl group.
However, it would have been prima facie obvious to one having ordinary skill in the art to choose an alkyl group as an L group from a short list of possible alternatives.  Further, the compounds within the genus of L are linked by the genus as having the same utility such that one skilled in the art could readily substitute one known group for another with the expectation of arriving at a functional surfactant. 
Instant claim 1 fails to teach an 40-60% E to Z diene ratios.
However, the ‘693 publication contemplates all ratios of isomers:
When a compound is described herein such that a particular isomer or enantiomer of the compound is not specified, for example, in a formula or in a chemical name, that description is intended to include each isomers and enantiomer of the compound described individual or in any combination.

It would have been prima facie obvious to one having ordinary skill in the art to arrive at any ratio of isomer because the ‘693 publication teaches that isomer ratio has been contemplated in all combinations meaning that all ratios of isomers fall within the contemplated range. 
According to MPEP 2144.05:
 I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
The title of the ‘693 publication is “Lyotropic liquid crystal…” thus one would be capable of forming these phases.
With respect to the dependent claims, A- is bromide, L can be an overlapping range, and the different alkyl group ranges also overlap with the subgenus.  

Conclusion
	No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622